EXAMINER’S COMMENTS
The amendments to the claims and remarks of 17 February 2022 have been ENTERED. 
The previous rejections under 35 U.S.C. § 112 have been withdrawn in light of the claim amendments and the accompanying arguments. See also Applicants’ Remarks of 02/17/2022, page 4. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephone interview with Suparna Kanjilal on 23 February 2022. The application has been amended as follows. 

In the Claims:

	Claim 7 has been canceled without prejudice. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is Examiner’s statement of reasons for allowance:  
	Claims 1-6 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a method for producing a soybean plant having improved resistance to root knot nematode (RKN), which comprises isolating nucleic acid from a selected soybean plant, detecting in the nucleic acid an allele of a marker locus associated with improved resistance to i) an A at nucleotide 61 of SEQ ID NO:34, and (ii) an A at nucleotide 251 of SEQ ID NO:35, selecting soybean plant based on the presence of the detected allele, crossing the soybean plant with a second soybean plant that does not comprise the allele, collecting seed from the cross, and growing a soybean progeny plant that comprises in its genome said allele associated with improved resistance to RKN.

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-6 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663